                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               )          No. 4:06-cr-04-CLC-SKL-13
                                                 )
JERAME WATKINS                                   )

                               MEMORANDUM AND ORDER

        JERAME WATKINS, (“Defendant”) appeared for a hearing on November 15, 2019, in
accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the Petition for a Warrant
for an Offender Under Supervision (“Petition”).

       Defendant was placed under oath and informed of his constitutional rights. It was
previously determined that Defendant wished to be represented by an attorney and he qualified for
appointed counsel. Attorney Gianna Maio with Federal Defender Services of Eastern Tennessee
was appointed to represent Defendant. It was also determined that Defendant had been provided
with and reviewed with counsel a copy of the Petition.

       The Government moved that Defendant be detained without bail pending his revocation
hearing before U.S. District Judge Curtis L. Collier. Defendant waived his right to a preliminary
hearing and a detention hearing.

       Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
cause to believe Defendant has committed violations of his conditions of supervised release as
alleged in the Petition.

       Accordingly, it is ORDERED that:

       (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.

       (2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
       his revocation hearing before Judge Collier is GRANTED.

       (3) The U.S. Marshal shall transport Defendant to a revocation hearing set before District
       Judge Collier at 2:00 p.m. on Wednesday, December 18, 2019.

       SO ORDERED.

       ENTER.
                                             s/fâátÇ ^A _xx
                                             SUSAN K. LEE
                                             UNITED STATES MAGISTRATE JUDGE
